Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 1 of 9




                   Exhibit B
             Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 2 of 9
                                                    Wednesday, April 28, 2021 at 22:59:00 Eastern Daylight Time


Subject: Re: Above the Law - Fee Applica4on
Date: Tuesday, April 13, 2021 at 12:32:27 PM Eastern Daylight Time
From: Robert Tauler
To:      David Korzenik
CC:      Terence Keegan

The deals are con4ngent on one another and should be executed at the same 4me. I’m afraid ATL will ditch the deal
if we do it separately. I don’t know why they would since adver4sing dollars are hard to ﬁnd now for blogs, which
makes this all so strange. Please let me know.

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com


       On Apr 13, 2021, at 9:27 AM, David Korzenik <dkorzenik@mkslex.com> wrote:



       Robert:
       I was not aware that you were offering any amount toward our fees.
       You simply said $200k for advertising and that you might carve out something toward fees.
       But no number for fees was ever offered to us.

       As for advertising at 100K and 200k, I did discuss it with my client. ATL views advertising
       as a separate matter. It can be discussed if and when this is resolved. But Fees and
       Advertising are separate matters.

       If you are offering an amount on fees, then please advise me or give me a call. - David

       David S. Korzenik
       Miller Korzenik Sommers Rayman LLP
       The Paramount Building
       1501 Broadway, Suite 2015
       New York, NY 10036
       Tel.: 212-752-9200
       Cell: 917-903-8779
       Fax: 212-688-3996
       dkorzenik@mkslex.com
       MKSR.Law


       From: Robert Tauler <rtauler@taulersmith.com>
       Date: Tuesday, April 13, 2021 at 11:24 AM
       To: David Korzenik <dkorzenik@mkslex.com>
       Cc: Terence Keegan <tkeegan@mkslex.com>
       Subject: Re: Above the Law - Fee Applica4on

                                                                                                             1
     Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 3 of 9


Thanks David, hard to believe it took your oﬃce over 100 hours to ﬁle an eight page mo4on
ci4ng hardly any law within a couple days 4me frame. Numbers don’t add up. Breaking your
hours in .2 increments doesn’t fool anyone.

Also, with these rates it seems like it’s worth an appeal to the 2nd circuit and see what they
think about the cozy rela4onship between ATL and its sponsors under the guise of “breaking
legal developments.” They may agree with me that this is where the line should be drawn with
Gawker type media (like the 11th district recently did in Florida).

Did your client ever get back regarding my last proposal? Seems odd that Breaking Media would
reject $200k to them and $30k to you. They owe a duty to their shareholders to make money.
 Why would they reject this? Any idea? Do you represent Breaking Media even? Or are you just
doing this as a favor for Robert Kinney?

You have a duty to share oﬀers with your client - seems outrageous that they would reject over
$200k in revenue to them on top of $30k to you - $3k more than you request for your fees in
your email below. Can you help me make sense of this or do I need to get to the bojom of it?

Let me take this “proposal” back to my client. I’ll get back to you no later than tomorrow. By the
way, I have not nego4ated here in any way my own claims under California law for false light
defama4on. Breaking media will be “broke media” aker I am done with them, of that you can be
sure.

Thanks,

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com



      On Apr 13, 2021, at 8:07 AM, David Korzenik <dkorzenik@mkslex.com> wrote:


      Robert:
      Here is the time detail, as you requested, at the lower rate of $425/hour.

      My billing rate is $550/hour.
      That would yield a total amount due of $35.540.00.




                                                                                                     2
Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 4 of 9

That would yield a total amount due of $35.540.00.

The actual market value of my time – and a range accepted by SDNY Judges
for equivalent experienced counsel on fee applications – would be no less than
$650 - $750/hr.
That would yield, at $650/hr., a total amount of $37,590.00. (over $40K at
the $750 rate.) (I have taught media law for over 20 years and have focused
my practice in this area for many more – representing news organizations on
issues similar to this.)

We have offered to resolve the fee application with a reduction of 10% off of
the lowest rate of $425/Hr., which is $30,046.17 minus $3,,000.00 =
$27,000.00.

That rate is far below the value of the time and work that I had to expend on
this matter. It forced me to put off other work that I needed to do and could
have done at higher rates.

Our offer is entirely reasonable. And no quibble or objection to any of the time
expended will offset the large reduction that we have offered your client here.
This matter should be brought to a close at that amount.

I had to go through a needless fire drill, get up to speed, sort through much
chaff, and do a second set of motion papers based on new information. (That
could and should have been avoided had you extended my time to respond
before our meet and confer could be completed.)

I would like to know what your own regular rate is for litigation.
Please advise at your earliest convenience in view of the deadline for filing. I
am available to speak 917-903-8779. - David

David S. Korzenik
Miller Korzenik Sommers Rayman LLP
The Paramount Building
1501 Broadway, Suite 2015
New York, NY 10036
Tel.: 212-752-9200
Cell: 917-903-8779
Fax: 212-688-3996
dkorzenik@mkslex.com
MKSR.Law

<21-04-11 Breaking Media Invoice at Lower Rate.pdf>




                                                                                   3
             Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 5 of 9
                                                       Wednesday, April 28, 2021 at 22:56:33 Eastern Daylight Time


Subject: Re: Above the Law - Fee Applica4on
Date: Thursday, April 15, 2021 at 12:29:12 AM Eastern Daylight Time
From: Robert Tauler
To:      David Korzenik
CC:      Terence Keegan

Thanks for your email - I thought you should know Mr. Kinney has apparently become unhinged in the past 24 hours -
ﬁling various briefs implica4ng you in Texas and making improper threats of violence. His conduct really hurts the
viability of what we have been discussing and really concerns me about his mental health. (I encourage you to read
his last three ﬁlings and you will understand what I mean). If you want to save the deal, I would appreciate if you told
him to not interfere. I think he is completely out of control, personally, and for some reason has tried to take it out
his frustra4ons on me even though I have no personal stake in his vendeSa against Jowers. Kinney has recently made
personal threats against my safety and livelihood, which is something I didn’t sign up for when I decided to defend a
ﬁve year old case between two legal recruiters less than a year ago. I really could care less about him or above the
law, but have been made a target by both. Kinney has even taken aﬃrma4ve steps to try to get me disbarred in an
eﬀort to win his case against his old employee - again, I have only been defending my client for less than a year - I
have told Kinney I can’t communicate with him anymore un4l he obtains counsel. Really he needs immediate
psychological aSen4on in my opinion. He has insisted that our deal can’t go forward even though it’s none of his
business. I am free tomorrow morning ﬁrst thing to discuss - we should do so ASAP. I want nothing to do with Robert
Kinney, his hatchet-men, or their eventual fate, I am only trying to do my job.

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com


       On Apr 14, 2021, at 10:02 AM, David Korzenik <dkorzenik@mkslex.com> wrote:



       Robert:
       If this is an offer, it is not one that we can evaluate.
       There are too many open questions.

          1. Are you saying that you will commit to $200K in advertising and then the $30K of
              legal fees are to be paid out of that (So you would be getting $200K in advertising
              for $170K, with the legal fees to be paid at a later date?); or are you saying that you
              will be paying the $30K in legal fees plus the $200K in advertising? The former,
              “carve out” is not something ATL will do.

          2. Assuming that it would be 30K plus 200K, when would the 30K be paid?

          3. Who would be responsible for the 200K commitment? Jowers, his US company, his
              Asia company? All of them?

          4. How would that commitment be secured? Companies can always sign up for ad,s but
              ATL does not want to provide advertising; and then have to pursue collection. ATL
              has no interest in extending ad services that are not compensated.

                                                                                                                  4
     Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 6 of 9



   5. Over what period of time would this commitment apply?

   6. What kind of commitment/obligations regarding advertising are you looking for
      from ATL?

   7. What kind of advertising is contemplated? Custom advertising would be too
      complicated and possibly fraught. It would have to follow the ATL rate card.

   8. We are concerned that contractual terms could become a cause of future
      entanglement and possible litigation that we do not want. That risk has to be
      minimized.

   9. What is the significance of your suggesting that the fee and the advertising be
      contingent on one another. Please explain how they would be related in any
      agreement?

More needs to be spelled out for us to understand it and consider it.
As discussed, we are facing a time limit on when the application should be filed. Will look
forward to your response. - David


David S. Korzenik
Miller Korzenik Sommers Rayman LLP
The Paramount Building
1501 Broadway, Suite 2015
New York, NY 10036
Tel.: 212-752-9200
Cell: 917-903-8779
Fax: 212-688-3996
dkorzenik@mkslex.com
MKSR.Law


From: Robert Tauler <rtauler@taulersmith.com>
Date: Tuesday, April 13, 2021 at 12:32 PM
To: David Korzenik <dkorzenik@mkslex.com>
Cc: Terence Keegan <tkeegan@mkslex.com>
Subject: Re: Above the Law - Fee Applica4on

The deals are con4ngent on one another and should be executed at the same 4me. I’m afraid
ATL will ditch the deal if we do it separately. I don’t know why they would since adver4sing
dollars are hard to ﬁnd now for blogs, which makes this all so strange. Please let me know.

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com


                                                                                               5
Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 7 of 9




On Apr 13, 2021, at 9:27 AM, David Korzenik <dkorzenik@mkslex.com> wrote:


Robert:
I was not aware that you were offering any amount toward our fees.
You simply said $200k for advertising and that you might carve out something
toward fees. But no number for fees was ever offered to us.

As for advertising at 100K and 200k, I did discuss it with my client. ATL
views advertising as a separate matter. It can be discussed if and when this is
resolved. But Fees and Advertising are separate matters.

If you are offering an amount on fees, then please advise me or give me a call.
- David

David S. Korzenik
Miller Korzenik Sommers Rayman LLP
The Paramount Building
1501 Broadway, Suite 2015
New York, NY 10036
Tel.: 212-752-9200
Cell: 917-903-8779
Fax: 212-688-3996
dkorzenik@mkslex.com
MKSR.Law


From: Robert Tauler <rtauler@taulersmith.com>
Date: Tuesday, April 13, 2021 at 11:24 AM
To: David Korzenik <dkorzenik@mkslex.com>
Cc: Terence Keegan <tkeegan@mkslex.com>
Subject: Re: Above the Law - Fee Applica4on

Thanks David, hard to believe it took your oﬃce over 100 hours to ﬁle an eight
page mo4on ci4ng hardly any law within a couple days 4me frame. Numbers don’t
add up. Breaking your hours in .2 increments doesn’t fool anyone.

Also, with these rates it seems like it’s worth an appeal to the 2nd circuit and see
what they think about the cozy rela4onship between ATL and its sponsors under




                                                                                       6
Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 8 of 9

what they think about the cozy rela4onship between ATL and its sponsors under
the guise of “breaking legal developments.” They may agree with me that this is
where the line should be drawn with Gawker type media (like the 11th district
recently did in Florida).

Did your client ever get back regarding my last proposal? Seems odd that Breaking
Media would reject $200k to them and $30k to you. They owe a duty to their
shareholders to make money. Why would they reject this? Any idea? Do you
represent Breaking Media even? Or are you just doing this as a favor for Robert
Kinney?

You have a duty to share oﬀers with your client - seems outrageous that they
would reject over $200k in revenue to them on top of $30k to you - $3k more than
you request for your fees in your email below. Can you help me make sense of this
or do I need to get to the boSom of it?

Let me take this “proposal” back to my client. I’ll get back to you no later than
tomorrow. By the way, I have not nego4ated here in any way my own claims under
California law for false light defama4on. Breaking media will be “broke media”
aner I am done with them, of that you can be sure.

Thanks,

Robert Tauler, Esq.
Tauler Smith LLP
626 Wilshire Blvd. Suite 510
Los Angeles, CA 90017
(310) 590-3927
www.taulersmith.com




      On Apr 13, 2021, at 8:07 AM, David Korzenik
      <dkorzenik@mkslex.com> wrote:


      Robert:
      Here is the time detail, as you requested, at the lower rate of
      $425/hour.

      My billing rate is $550/hour.
      That would yield a total amount due of $35.540.00.




                                                                                    7
Case 1:21-mc-00194-KPF Document 30-2 Filed 04/28/21 Page 9 of 9



     The actual market value of my time – and a range accepted by
     SDNY Judges for equivalent experienced counsel on fee
     applications – would be no less than $650 - $750/hr.
     That would yield, at $650/hr., a total amount of $37,590.00.
     (over $40K at the $750 rate.) (I have taught media law for over 20
     years and have focused my practice in this area for many more –
     representing news organizations on issues similar to this.)

     We have offered to resolve the fee application with a reduction of
     10% off of the lowest rate of $425/Hr., which is $30,046.17 minus
     $3,,000.00 = $27,000.00.

     That rate is far below the value of the time and work that I had to
     expend on this matter. It forced me to put off other work that I
     needed to do and could have done at higher rates.

     Our offer is entirely reasonable. And no quibble or objection to
     any of the time expended will offset the large reduction that we
     have offered your client here. This matter should be brought to a
     close at that amount.

     I had to go through a needless fire drill, get up to speed, sort
     through much chaff, and do a second set of motion papers based
     on new information. (That could and should have been avoided
     had you extended my time to respond before our meet and confer
     could be completed.)

     I would like to know what your own regular rate is for litigation.
     Please advise at your earliest convenience in view of the deadline
     for filing. I am available to speak 917-903-8779. - David

     David S. Korzenik
     Miller Korzenik Sommers Rayman LLP
     The Paramount Building
     1501 Broadway, Suite 2015
     New York, NY 10036
     Tel.: 212-752-9200
     Cell: 917-903-8779
     Fax: 212-688-3996
     dkorzenik@mkslex.com
     MKSR.Law

     <21-04-11 Breaking Media Invoice at Lower Rate.pdf>




                                                                           8
